Exhibit 10.1

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD

2000 EQUITY INCENTIVE PLAN

 

Participant Name:    Employee #: Address:    Award #: City, State Country Zip:
   Class: Location:   

Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants on
the date hereof (the “Award Date”) to the Participant named above a Restricted
Stock Unit Award (the “Award”) consisting of Restricted Stock Units issued under
the Company’s 2000 Equity Incentive Plan, as amended (the “Plan”), to receive
the total number of units set forth below of the Company’s Common Stock (the
“Award Units”). The Award is intended to qualify as “qualified performance-based
compensation” as described in Section 162(m)(4)(C) of the Code. The Award is
subject to all the terms and conditions set forth herein, in the attached
Appendix A, Appendix B, Appendix C, Appendix D, Appendix E and in the Plan, the
provisions of which are incorporated herein by reference. The principal features
of the Award are as follows:

 

Number of Restricted Stock Units: Date of Grant:    16-May 2008

Vesting Schedule: Subject to the terms and conditions of the Plan, Appendix A
and this paragraph, the Award Units shall vest upon the certification by the
Committee (as described below) of the attainment of the performance goals (the
“Goals”) set forth in Appendix C, provided Participant is, and has remained
continuously since the Award Date through the Vesting Date (as defined below),
employed by the Company or a Subsidiary (or such later date as may result from
suspended vesting as provided below). Participant shall not be considered to
have terminated employment for purposes of the vesting requirements during a
leave of absence that is protected under local law (which may include, but is
not limited to, a maternity, paternity, disability, medical, or military leave),
provided that such period shall not exceed the maximum leave of absence period
protected by local law. As soon as reasonably practicable following the
Company’s public release of quarter-end or year-end financial statements
indicating that a Goal may have been achieved, the Committee shall determine and
certify in accordance with the requirements of Section 162(m) of the Code the
attainment, if any, of each Goal based on the performance criteria that comprise
the Goals and as further provided in the minutes of the Committee meeting in
which the Goals were approved. Upon certification by the Committee of attainment
of a Goal, the number of Award Units applicable to such Goal (as set forth in
Appendix C) shall vest (the “Vesting Date”) ; provided, however, that the
Committee retains negative discretion to reduce any and all Award Units that
would otherwise vest as a result of performance measured against the Award
Goals. The Committee may not increase the number of Award Units that may vest as
a result of the performance measured against the Award Goals.



--------------------------------------------------------------------------------

PLEASE READ ALL OF APPENDIX A, APPENDIX B (IF ANY), APPENDIX C, APPENDIX D AND
APPENDIX E WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE AWARD.

 

ELECTRONIC ARTS INC.               Stephen G. Bené     DATE Senior Vice
President and General Counsel    

ACCEPTANCE:

By accepting this Award and signing below, Participant hereby acknowledges that
a copy of the Plan and a copy of the Prospectus, as amended, are available upon
request from the Company’s Stock Administration department and can also be
accessed electronically. Participant represents that Participant has read and
understands the terms and conditions thereof, and accepts the Award subject to
all the terms and conditions of the Plan, the Award, including appendices
thereto. Participant acknowledges that there may be adverse tax consequences due
to the Award and that Participant should consult a tax advisor to determine his
or her actual tax consequences. Participant must accept this Award by executing
and delivering a paper or electronic version to the Company within thirty
(30) days. Otherwise the Company may, at its discretion, rescind the Award in
its entirety.

 

   Participant Name

 

2



--------------------------------------------------------------------------------

APPENDIX A

ELECTRONIC ARTS INC.

RESTRICTED STOCK UNIT AWARD (NON-U.S. EMPLOYEES)

1. Award. Each Award Unit represents the unsecured right to receive one share of
Electronic Arts Inc. common stock, $0.01 par value per share (“Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award (“Award”), including Appendix B for
Participant’s country (if any) and the Electronic Arts’ 2000 Equity Incentive
Plan, as amended (the “Plan”). In the event of any conflict between the terms of
the Plan and this Award, including appendices thereto, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.

2. No Shareholder Rights. The Award does not entitle Participant to any rights
of a shareholder of Common Stock. The rights of Participant with respect to the
Award shall remain forfeitable at all times prior to the date on which such
rights become vested.

3. Conversion of Award Units; Issuance of Common Stock. No Shares of Common
Stock shall be issued to Participant prior to the Vesting Date. After any Award
Units vest, the Company shall promptly cause to be issued in book-entry form,
registered in Participant’s name or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, Common Stock in
payment of such vested whole Award Units; provided, however, in no event shall
the Company cause such Shares to be issued later than two (2) months after the
Vesting Date. For purposes of this Award, the date on which vested Award Units
are converted into Common Stock shall be referred to as the “Conversion Date.”

4. Fractional Award Units. In the event Participant is vested in a fractional
portion of an Award Unit (a “Fractional Portion”), such Fractional Portion shall
not be converted into a share or issued to Participant. Instead, the Fractional
Portion shall remain unconverted until the final vesting date for the Award
Units; provided, however, if Participant vests in a subsequent Fractional
Portion prior to the final vesting date for the Award Units and such Fractional
Portion taken together with a previous Fractional Portion accrued by Participant
under this Award would equal or be greater than a whole Share, then such
Fractional Portions shall be converted into one Share; provided, further, that
following such conversion, any remaining Fractional Portion shall remain
unconverted. Upon the final Vesting Date, the value of any remaining Fractional
Portion(s) shall be rounded up to the nearest whole Award Unit at the same time
as the conversion of the remaining Award Units and issuance of Common Stock
described in section 3 above.

5. Restriction on Transfer. Neither the Award Units nor any rights under this
Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other

 

A-1



--------------------------------------------------------------------------------

disposition shall be void and unenforceable against the Company. Notwithstanding
the foregoing, Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise Participant’s rights and
receive any property distributable with respect to the Award Units upon
Participant’s death.

6. Forfeiture Upon Termination of Employment. Except as provided in Section 8(b)
hereof, in the event that Participant’s employment or service is Terminated for
any reason, any unvested Award Units that are not yet vested as of the date of
Termination shall be forfeited immediately upon such Termination, as described
in Section 10(l) below.

7. Forfeiture Upon Termination of Performance Period. Any Award Units that have
not vested as of the expiration of the Performance Period shall be forfeited.

8. Change of Control.

(a) Upon a Change of Control prior to the expiration of the Performance Period,
any Award Units that are not vested as of the date of the Change of Control
shall thereafter vest on June 30, 2011, and the Vesting Date and all
requirements applicable thereto shall no longer have any force or effect for
purposes of determining the vesting of the Award Units.

(b) Notwithstanding any provision to the contrary under the Electronic Arts Inc.
Key Employee Continuity Plan (the “Continuity Plan”) or subsection (a) above,
and subject to the timely execution, return, and non-revocation of a Severance
Agreement and Release, any Award Units that are not vested, shall automatically
vest: (i) as of the date of the Participant’s Termination of employment with the
Company if such Termination occurs during the time period beginning on the
Change of Control and ending on the first anniversary of the Change of Control;
and provided further that the Termination is initiated by the Company without
Cause, or by Participant for Good Reason (as these terms are defined in
Appendix C); or (ii) as of the date of the Change of Control if a Participant’s
employment is Terminated during the two (2) months immediately preceding a
Change of Control; and provided further that the Termination is initiated by the
Company without Cause, and such Termination is made in connection with the
Change of Control, as determined by the Committee in its sole discretion;
provided that in the case of either clause (i) or clause (ii) of this provision,
such employment Termination meets the criteria for a “separation from service”
as defined in Treas. Reg. §1.409A-1(h).

(c) Anything to the contrary in this Award or the Plan notwithstanding, in the
event that following the Award Date and prior to a Change of Control the
Committee determines, in its sole discretion, that the Award would fail to
qualify as “qualified performance-based compensation” as described in
Section 162(m)(4)(C) of the Code because of the provisions of Section 8(b) the
Committee may adopt such amendments (including with retroactive effect) to the
provisions of Section

 

A-2



--------------------------------------------------------------------------------

8(b) , including eliminating the effect of the provisions of Section 8(b), that
the Committee reasonably determines, in its sole discretion, are required to
preserve the treatment of the Award as qualified performance-based compensation
under Section 162(m) of the Code prior to a Change of Control . Notwithstanding
the foregoing, nothing in the proceeding sentence provides the Committee with
any rights or discretion that is not itself permitted under Section 162(m).

9. Section 280G Provision. If Participant, upon taking into account the benefit
provided under this Award and all other payments that would be deemed to be
“parachute payments” within the meaning of Section 280G of the Code
(collectively, the “280G Payments”), would be subject to the excise tax under
Section 4999 of the Code, notwithstanding any provision of this Award to the
contrary, Participant’s benefit under this Award shall be reduced to an amount
equal to (i) 2.99 times Participant’s “base amount” (within the meaning of
Section 280G of the Code), (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of Section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to Participant (taking into account all applicable federal,
state and local taxes including the excise tax under Section 4999 of the Code).
Participant’s benefit hereunder shall be reduced prior to any benefit owing to
Participant under the Continuity Plan may be reduced pursuant to Section 2.11 of
the Continuity Plan. Unless the Company and Participant otherwise agree in
writing, all determinations required to be made under this Section 9, and the
assumptions to be used in arriving at such determinations, shall be made in
writing in good faith by the accounting firm serving as the Company’s
independent public accountants immediately prior to the events giving rise to
the payment of such benefits (the “Accountants”). For the purposes of making the
calculations required under this Section 9, the Accountants may make reasonable
assumptions and approximations concerning the application of Sections 280G and
4999 of the Code. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 9.

10. Acknowledgement of Nature of Plan and Award. In accepting the Award,
Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future awards of Award Units, or benefits in lieu of
Award Units, even if Award Units have been granted repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

A-3



--------------------------------------------------------------------------------

(d) nothing in the Plan or the Award shall confer on Participant any right to
continue in the employ of, or other relationship with, the Company or
Participant’s employer or limit in any way the right of the Company or
Participant’s employer to Terminate Participant’s employment or service
relationship at any time, with or without cause;

(e) Participant’s participation in the Plan is voluntary;

(f) the Award Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or
Participant’s employer, and which is outside the scope of Participant’s
employment or service contract, if any;

(g) notwithstanding any other provisions of the Plan or this Award, this Award
is intended to provide tax-qualified performance based compensation in
accordance with Section 162(m)(4)(C) of the Code to Participant. Accordingly,
this Award shall be construed consistent with that intent;

(h) the Award Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event may be considered as compensation for, or relating in
any way to, past services for the Company or Participant’s employer;

(i) in the event that Participant is not an employee of the Company, the Award
and Participant’s participation in the Plan will not be interpreted to form an
employment or service contract or relationship with the Company; and
furthermore, the Award will not be interpreted to form an employment or service
contract or relationship with Participant’s employer or any Subsidiary;

(j) the future value of the underlying Shares of Common Stock is unknown and
cannot be predicted with certainty;

(k) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award Units or diminution in value
of the Award Units or Shares of Common Stock received upon vesting of the Award
Units resulting from Termination of Participant’s employment by the Company or
Participant’s employer (for any reason whatsoever and whether or not in breach
of local labor laws), and Participant irrevocably releases the Company and
Participant’s employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting the Award, Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim;

 

A-4



--------------------------------------------------------------------------------

(l) except as otherwise provided by the Committee or pursuant to Section 8(b)
hereof, in the event of Termination of Participant’s employment (whether or not
in breach of local labor laws), Participant’s right to receive an Award and vest
in the Award Units under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when Participant is
no longer actively employed for purposes of his or her Award;

(m) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares of Common
Stock; and

(n) Participant is hereby advised to consult with his or her own tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.

11. Tax Withholding. Regardless of any action the Company or Participant’s
employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other applicable taxes (“Tax Items”) in connection
with the Award, Participant hereby acknowledges and agrees that the ultimate
liability for all Tax Items legally due by Participant is and remains the
responsibility of Participant.

(a) Participant acknowledges and agrees that the Company and/or Participant’s
employer: (i) make no representations or undertakings regarding the treatment of
any Tax Items in connection with any aspect of the Award, including, but not
limited to, the grant or vesting of the Award Units, the subsequent sale of
Shares of Common Stock acquired under the Plan and the receipt of any dividends;
and (ii) do not commit to structure the terms of the Award or any aspect of the
Award to reduce or eliminate Participant’s liability for Tax Items.

(b) Prior to delivery of Shares of Common Stock upon the vesting of the Award
Units (“Award Shares”), Participant must pay or make adequate arrangements
satisfactory to the Company and/or Participant’s employer to satisfy all
withholding obligations for Tax Items of the Company and/or Participant’s
employer. In this regard, Participant authorizes the Company and/or
Participant’s employer, at their discretion and if permissible under local law,
to satisfy the obligations with regard to all Tax Items legally payable by
Participant by one or a combination of the following:

(i) withholding Shares from the delivery of the Award Shares, provided that the
Company only withholds a number of Shares with a Fair Market Value equal to or
below the minimum withholding amount for Tax Items, provided, however, that in
order to avoid issuing fractional Shares, the Company may round up to the next
nearest number of whole Shares, as long as the Company issues no more than a
single

 

A-5



--------------------------------------------------------------------------------

whole Share in excess of the minimum withholding obligation for Tax Items. For
example, if the minimum withholding obligation for Tax Items is $225 and the
Fair Market Value of the Common Stock is $50 per share, then the Company may
withhold up to five (5) Shares from the delivery of Award Shares on the
Conversion Date. The Company or Participant’s employer will remit the total
amount withheld for Tax Items to the appropriate tax authorities; or

(ii) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or Participant’s employer; or

(iii) selling or arranging for the sale of Award Shares.

Participant shall pay to the Company or Participant’s employer any amount of Tax
Items that the Company or Participant’s employer may be required to withhold as
a result of Participant’s participation in the Plan that cannot be satisfied by
one or more of the means previously described. The Company may refuse to deliver
the Award Shares if Participant fails to comply with his or her obligations in
connection with the Tax Items as described in this section.

12. Compliance with Laws and Regulations. The issuance and transfer of Common
Stock shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state and non-U.S. laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s Common Stock may be listed at the time of such issuance or
transfer. The Company is not required to issue or transfer Common Stock if to do
so would violate such requirements.

13. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award and any other Award materials by and
among, as applicable, Participant’s employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that the Company and
Participant’s employer may hold certain personal information about him or her,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all awards or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant’s
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).

Participant understands that Data will be transferred to E*Trade Financial
Services, Inc. or such other stock plan service provider as may be selected by
Participant or as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and

 

A-6



--------------------------------------------------------------------------------

protections than Participant’s country. Participant understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting Participant’s local human resources representative.
Participant authorizes the Company, E*Trade Financial Services, Inc. and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

14. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

15. Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Award shall be submitted by Participant, Participant’s
employer, or the Company, forthwith to either the Board or the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or Committee shall be final and binding on Participant,
Participant’s employer, and/or the Company.

16. No Deferral of Compensation. Payments made pursuant to this Plan and Award
are intended to qualify for the “short-term deferral” exemption from
Section 409A of the Code. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Award agreement to ensure that all Awards
are made in a manner that qualifies for exemption from or complies with
Section 409A of the Code, provided however, that the Company makes no
representations that the Award will be exempt from Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to this
Award.

 

A-7



--------------------------------------------------------------------------------

17. Governing Law and Choice of Venue. The Award as well as the terms and
conditions set forth in the Plan shall be governed by, and subject to, the law
of the State of California. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Award, the parties hereby submit to and consent to the exclusive jurisdiction of
the State of California and agree that such litigation shall be conducted only
in the courts of San Mateo County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award.

19. Language. If Participant has received this Award agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control unless otherwise prescribed by local law.

20. Agreement Severable. In the event that any provision in this Award agreement
is held to be invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award agreement.

21. Entire Agreement. The Award, including the appendices thereto, and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

 

A-8



--------------------------------------------------------------------------------

APPENDIX B

ELECTRONIC ARTS INC.

2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD (NON-U.S. EMPLOYEES)

CANADA

Consent to Receive Information in English for Quebec Participants

The parties acknowledge that it is their express wish that the Award, as well as
all documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Award Units Payable Only in Shares

Award Units granted to Participants in Canada shall be paid in Shares only and
do not provide any right for Participant to receive a cash payment,
notwithstanding any discretion contained in the Plan, or any provision in the
Award to the contrary.

SWEDEN

There are no country-specific provisions.

SWITZERLAND

Securities Law Information

The offering of RSUs is considered a private offering in Switzerland and is,
therefore, not subject to registration in Switzerland.

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

PERFORMANCE PERIOD, PERFORMANCE GOALS AND PERFORMANCE MEASURE

Performance Period

The measurement period for the Award Units shall be the period beginning
April 1, 2008 and ending on the last day of the fiscal quarter ending nearest to
June 30, 2011 (the “Performance Period”).

Performance Goals

The following Goals must be attained within the following time frames in order
for the Participant to vest in the Award Units corresponding to the Goal: Goal 1
shall be attained if the entire Performance Measure requirement applicable to
Goal 1 is achieved in its entirety over a period of four consecutive quarters
ending no later than June 30, 2011. Goal 2 shall be attained if the entire
Performance Measure requirement applicable to Goal 2 is achieved in its entirety
over a period of four consecutive quarters ending no later than June 30, 2011.
Goal 3 shall be attained if the entire Performance Measure requirement
applicable to Goal 3 is achieved in its entirety over a period of four
consecutive quarters ending no later than June 30, 2011.

 

  •  

Goal 1: [            ]

 

  •  

Goal 2: [            ]

 

  •  

Goal 3: [            ]

Performance Measure

The Performance Measure shall equal “Net Income” as adjusted for Non-GAAP
adjustments disclosed in the Company’s Form 8-K (except for adjustments
contemplated in the Form 8-K with respect to significant non-recurring items
that may arise in the future unless disclosed below as “Additional Non-GAAP
Adjustments”) with respect to the release of the Company’s quarterly earnings
that was filed or furnished with the SEC immediately prior to the Award Date,
and as adjusted in connection with a material acquisition of another company or
business by the Company during the relevant 4-quarter measurement period
(“Acquisition Adjustment”). The Acquisition Adjustment will be made if a portion
of the purchase price is paid in stock and the total purchase price is in excess
of $200 million, in which case the Performance Measure will be as calculated
above, but shall be reduced by imputed interest on the amount equal to the fair
value of such stock (as determined under Statement of Financial Accounting
Standards No. 141 under U.S. Generally Accepted Accounting Principles (“GAAP”))
(the “Acquisition Stock Imputed Interest”). The Acquisition Stock Imputed
Interest shall be reduced by (i) any stock-based compensation accounting charge
included within the purchase price pursuant to U.S. GAAP related to options,
restricted stock and restricted stock units assumed, and (ii) the value of any
cash, cash equivalents, and short term securities on

 

C-1



--------------------------------------------------------------------------------

hand of the target as of the closing date. The imputed interest charge will be
net of taxes. The imputed interest rate for each quarter will be 3-month LIBOR
for such quarter. Additional Non-GAAP Adjustments include reversals of:
acquisition-related costs related to a business combination as defined in SFAS
No. 141 (revised); gains and losses on the sale of real estate; cumulative
effect of accounting changes made in accordance with U.S. GAAP, and; impairment
of long-lived assets made in accordance with U.S. GAAP.

 

C-2



--------------------------------------------------------------------------------

APPENDIX D

SUPPLEMENTAL DEFINITIONS

“Cause” means (i) the continued failure by Participant to substantially perform
Participant’s duties with the Company (other than any such failure resulting
from Participant’s incapacity due to physical or mental illness), (ii) the
engaging by Participant in conduct which is demonstrably injurious to the
Company or any of its affiliates, monetarily or otherwise, (iii) Participant
committing any felony or any crime involving fraud, breach of trust or
misappropriation or (iv) any breach or violation of any agreement or written
code of conduct relating to Participant’s employment with the Company where the
Company, in its sole discretion, determines that such breach or violation
materially and adversely affects the Company or any of its affiliates.

“Change of Control” means the occurrence of an event as set forth in any one of
the following paragraphs:

(i) any Person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (A) the Company or any of its
affiliates, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company other than securities acquired by virtue of the exercise of a
conversion or similar privilege or right unless the security being so converted
or pursuant to which such right was exercised was itself acquired directly from
the Company) representing 50% or more of (X) the then outstanding shares of
common stock of the Company or (Y) the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, as of the date of this Award, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date of this Award, or whose appointment, election or nomination for
election was previously so approved or recommended; or

 

D-1



--------------------------------------------------------------------------------

(iii) there is consummated a merger or consolidation of the Company or any
Subsidiary of the Company with any other corporation, other than a merger or
consolidation pursuant to which (A) the voting securities of the Company
outstanding immediately prior to such merger or consolidation will continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
outstanding shares of common stock and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation;
(B) no Person will become the Beneficial Owner, directly or indirectly, of
securities of the Company or such surviving entity or any parent thereof
representing 50% or more of the outstanding shares of common stock or the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such merger or consolidation); and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation (or any parent thereof)
resulting from such merger or consolidation; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition); and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

“Good Reason” means:

(i) the occurrence without Participant’s written consent, of any of the
following on or after the date of a Change of Control:

A. a change in the location of Participant’s principal place of business by more
than 50 miles when compared to Participant’s principal place of business
immediately before the Change of Control; and

 

D-2



--------------------------------------------------------------------------------

B. (1) a more than 10% reduction in Participant’s annual base salary in effect
immediately before the Change of Control; (2) a more than 10% reduction in
Participant’s target annual bonus or incentive opportunity from that in effect
immediately before the Change of Control, or (3) a more than 10% reduction in
Participant’s total target annual cash compensation, including without
limitation, annual base salary and target annual bonus or incentive opportunity,
from that in effect immediately before the Change of Control; and

(ii) [This section (ii) should be included for the following employees: the CEO,
CFO, Chief Human Resources Officer, Executive Vice President of Legal and
Business Affairs, Senior Vice President of Tax and Treasury, General Counsel and
Chief Accounting Officer.] the occurrence without the affected Participant’s
written consent, on or after the date of a Change of Control, of a material
reduction in Participant’s authority, duties, or responsibilities, including,
without limitation, a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Participant is required to report,
which shall include a requirement that a Participant report to a corporate
officer or employee instead of reporting directly to the board of directors of a
corporation (or similar governing body with respect to an entity other than a
corporation), when compared to Participant’s authority, duties, or
responsibilities, or the authority, duties or responsibilities of the supervisor
to whom Participant is required to report, immediately before the Change of
Control.

Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) Participant gives the Company written notice of his or
her intention to terminate employment with the Company for Good Reason; (B) such
notice is delivered to the Company within 90 days of the initial existence of
the condition giving rise to the right to terminate for Good Reason, and at
least 30 days in advance of the date of termination; (C) the Company fails to
cure the alleged Good Reason to the reasonable satisfaction of Participant prior
to Participant’s termination, and (D) the events described in the preceding
sentence, singly or in combination, result in a material negative change in
Participant’s employment relationship with the Company, so that Participant’s
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code.

“Severance Agreement and Release” means the written separation agreement and
release substantially in the form set forth in Appendix E, as may be amended
from time to time.

 

D-3



--------------------------------------------------------------------------------

APPENDIX E

FORM OF

SEVERANCE AGREEMENT AND RELEASE

This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[            ], 200[  ], by and between Electronic Arts Inc., a Delaware
corporation, with its principal place of business at 209 Redwood Shores Parkway,
Redwood City, California 94065-1175 (which together with its affiliates and
subsidiaries, if any, will hereinafter collectively be called “Employer”) and
[            ], an individual residing at [                            ]
(“Employee”).

A. Employee has been employed by Employer since on or about [            ].
[Employer and Employee have entered into a New Hire/Proprietary Information
Agreement dated as of [            ] (the “New Hire/Proprietary Information
Agreement”)]1

B. The Electronic Arts Inc. Key Employee Continuity Plan (as such plan may be
amended from time to time, the “Plan”) and the Electronic Arts Inc. Restricted
Stock Unit Award (“Award”), dated [            ] sets forth certain rights,
benefits and obligations of the parties arising out of Employee’s employment by
Employer and the severance of such employment in connection with a Change in
Control as determined in accordance with the Plan and Award.

C. Employee recognizes that this Agreement will automatically be revoked and
Employee shall forfeit any benefit to which he or she may be entitled under the
Plan and Award unless Employee submits an executed copy of this Agreement [or
similar agreement to be provided to persons employed by the Company outside the
United States] to the Employer on or before [            ].

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employer and Employee agree as follows:

1. Termination of Employment Relationship. The relationship between Employee and
Employer shall terminate as of              (the “Separation Date”). [Note that
Separation Date cannot be later than the date the agreement is signed or the
release will not provide the Company with full protection.]

 

1

To be included if Employee has signed a New Hire/Proprietary Information
Agreement.

 

D-4



--------------------------------------------------------------------------------

2. Employee Severance. In consideration of Employee’s undertakings set forth in
this Agreement, Employer will pay Employee $[            ] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan, the Award and this Agreement. Such payment and benefits will be
less all applicable deductions (including, without limitation, any federal,
state or local tax withholdings). Such payment and benefits are contingent upon
the execution of this Agreement by Employee and Employee’s compliance with all
terms and conditions of this Agreement, the Plan and Award. Employee agrees that
if this Agreement does not become effective, Employer shall not be required to
make any further payments or provide any further benefits to Employee pursuant
to this Agreement, the Plan and Award and shall be entitled to recover all
payments and be reimbursed for all benefits already made or provided by it
(including interest thereon). Except for Employee’s final paycheck and the
amounts and benefits set forth herein and in the Plan, Employee acknowledges and
agrees that Employer has already paid Employee any and all wages, salary,
benefit payments and/or other payments owed to Employee from Employer, and that
no further payments, amounts or benefits are owed or will be owed.

3. Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, its
predecessors, successors, and assigns, and its and each of their officers,
directors, employees and agents, (collectively referred to as the “Releasees”)
from all claims, rights, demands, actions, liabilities and causes of action of
any kind whatsoever, known and unknown, which Employee may have or have ever had
against the Releasees (“claims”) including without limitation all claims arising
from or connected with Employee’s employment by the Employer, whether based in
tort or contract (express or implied) or on federal, state or local law or
regulation. Employee has been advised that Employee’s release does not apply to
any rights or claims that may arise after the date that this Agreement is signed
by the Employee (the “Effective Date”). This Agreement shall not affect
Employee’s rights under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of the release contained herein. [Note:
release to be reviewed in each case for purposes of compliance with laws of
applicable jurisdiction.]

4. Acknowledgment. Employee understands and agrees that this is a final release
and that Employee is waiving all rights now or in the future to pursue any
remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims of violation of the
California Labor Code and claims under Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, the Civil Rights Act of 1866, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the “ADEA”), the Family and Medical Leave Act, the California
Family Rights Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, and any other laws and regulations relating to
employment. Employee further acknowledges and agrees that Employee has received

 

D-5



--------------------------------------------------------------------------------

all leave to which Employee is entitled under all federal, state, and local laws
and regulations related to leave from employment, including, but not limited to,
the Family and Medical Leave Act, the California Family Rights Act, and
California worker’s compensation laws. [Note: release to be reviewed in each
case for purposes of compliance with laws of applicable jurisdiction.]

5. Waiver of California Civil Code. Employee hereby expressly waives the
provision of California Civil Code Section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.

Employee acknowledges that the waiver of this Section of the California Civil
Code set forth above is an essential and material term of this release, and that
Employee has read this provision, and intends these consequences even as to
unknown claims which may exist at the time of this release.

6. Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as
provided in the following sentence. Notwithstanding Employee’s release and
waiver of remedies under the ADEA, this Agreement and the above covenant not to
sue do not affect enforcement of the ADEA by the Equal Employment Opportunity
Commission (“EEOC”), nor preclude Employee from (i) filing an ADEA charge with
the EEOC, (ii) participating in an ADEA investigation or proceeding conducted by
the EEOC, or (iii) initiating a proceeding regarding the enforceability of this
Agreement with respect to ADEA rights and remedies. If Employee initiates any
lawsuit or other legal proceeding in contravention of this covenant not to sue
(other than a proceeding regarding the enforceability of this Agreement with
respect to ADEA rights and remedies), Employee shall be required to immediately
repay to Employer the full consideration paid to Employee pursuant to Paragraph
2 above, regardless of the outcome of Employee’s legal action.

7. Nondisclosure of Agreement. Employee will maintain the fact and terms of this
Agreement and any payments made by Employer in strict confidence and will not
disclose the same to any other person or entity (except Employee’s legal
counsel, spouse and accountant) without the prior written consent of Employer.
The parties agree that this confidentiality provision is a material term of this
Agreement. A violation of the promise of nondisclosure shall be a material
breach of this Agreement. It is acknowledged that in the event of such a
violation, it will be impracticable or extremely

 

D-6



--------------------------------------------------------------------------------

difficult to calculate the actual damages and, therefore, the parties agree that
upon a breach, in addition to whatever rights and remedies Employer may have at
law and in equity, Employee will pay to Employer as liquidated damages, and not
as a penalty, the sum of Five Hundred Dollars ($500.00) for each such breach and
each repetition thereof.

[8. Return of Property; Confidentiality; Inventions. 2

(a) Employee represents that Employee does not have in Employee’s possession any
records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

(b) Employee represents that Employee has complied with and will continue to
comply with Paragraphs 3 and 4 of the New Hire/Proprietary Information Agreement
pertaining to Proprietary Information (as defined therein), and will preserve as
confidential all confidential information pertaining to the business of Employer
and its customers and licensees.

(c) Employee represents that Employee has complied with and will continue to
comply with Paragraphs 5 and 6 of the New Hire/Proprietary Information Agreement
pertaining to Inventions (as defined therein).]

[8. Return of Property; Confidentiality; Inventions.

(a) Employee represents that Employee does not have in Employee’s possession any
records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

(b) Employee understands and acknowledges that all Proprietary Information (as
defined below) is the sole property of Employer and its assigns. Employee hereby
assigns to Employer any rights Employee may have in all Proprietary Information.
At all times, Employee shall keep in confidence and trust all Proprietary
Information, and Employee will not use or disclose any Proprietary Information
or anything relating to it without the prior written consent of Employer.
Employee represents that Employee has delivered to Employer all materials,
documents and data of any nature containing or pertaining to any Proprietary
Information and has not taken and will not take with Employee any such
materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret nature that may
have been learned or developed by Employee during the period of Employee’s
employment by Employer and which (i) relates to the business of Employer or to
the business of any customer or supplier of Employer, or (ii) has been created,
discovered or developed by, or has otherwise become known to Employer and has
commercial value in the business in which Employer is engaged. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulas, computer programs, data, know-how, inventions,
improvements, techniques, marketing plans, product plans, strategies, forecasts,
personnel information and customer lists.

 

2

To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

D-7



--------------------------------------------------------------------------------

(c) Employee represents that Employee has disclosed or will disclose in
confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefore and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Separation Date actually spent by Employee at Employer’s request on
such assistance. “Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know-how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee, whether or not in the course of
Employee’s employment.

[(d) Employee has been notified and understands that the provisions of Paragraph
8(c) above do not apply to an Invention which qualifies fully under the
provisions of Section 2870 of the California Labor Code, which states as
follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.]3 ]4

 

3

Subsection (d) is to be included for California employees only.

 

4

To be used for Employees who have NOT signed a New Hire/Proprietary Information
Agreement.

 

D-8



--------------------------------------------------------------------------------

9. Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 9 are material terms of this Agreement.

10. Cooperation with Employer. Employee agrees that Employee will cooperate with
Employer, its agents, and its attorneys with respect to any matters in which
Employee was involved during Employee’s employment with Employer or about which
Employee has information, will provide upon request from Employer all such
information or information about any such matter, and will be available to
assist with any litigation or potential litigation relating to Employee’s
actions as an employee of Employer.

11. Non-Solicitation. [In accordance with the terms of the New Hire/Proprietary
Information Agreement, until]5/[Until]6 the [first] anniversary of the
Separation Date, Employee agrees not to recruit, solicit or induce, or attempt
to induce, any employee or employees of Employer to terminate their employment
with, or otherwise cease their relationship with, Employer.

12. No Assignment By Employee. This Agreement, and any of the rights hereunder,
may not be assigned or otherwise transferred, in whole or in part by Employee.

13. Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The arbitration will
be final, conclusive and binding upon the parties. All arbitrator’s fees and
related expenses shall be divided equally between the parties. Further, each
party shall bear its own attorney’s fees and costs incurred in connection with
the arbitration.

14. Equitable Relief. Each party acknowledges and agrees that a breach of any
term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 13, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.

 

5

To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

6

To be used for Employees who have NOT signed a New Hire/Proprietary Information
Agreement.

 

D-9



--------------------------------------------------------------------------------

15. No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.

16. Consultation With Counsel and Time to Consider. Employee has been advised to
consult an attorney before signing this Agreement. Employee acknowledges that
Employee has been given the opportunity to consult counsel of Employee’s choice
before signing this Agreement, and that Employee is fully aware of the contents
and legal effect of this Agreement. Employee acknowledges that Employer has
provided Employee with a list, which is Attachment A to this Agreement, of the
job titles and ages of all employees being terminated on the Separation Date as
well as the ages of the employees with the same titles who are not being
terminated (“OWBPA Information”). Employee has been given [21/45] days from
receipt of the OWBPA Information to consider this Agreement.

17. Right to Revoke.

(a) Employee and Employer have seven days from the date Employee signs this
Agreement to revoke it in a writing delivered to the other party. After that
seven-day period has elapsed, this Agreement is final and binding on both
parties.

(b) Employee acknowledges and understands that if Employee fails to provide the
Employer with an executed copy of this Agreement by the date indicated in
paragraph C on the first page of this Agreement, Employer’s offer to enter into
this Agreement and/or its execution of this Agreement is automatically revoked
and Employee shall forfeit all rights under the Plan and Award.

18. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, although Employer and Employee consider the restrictions
contained in this Agreement to be reasonable for the purpose of preserving
Employer’s goodwill and proprietary rights, if any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

19. Entire Agreement. This Agreement together with the Plan, Award [and the New
Hire/Proprietary Information Agreement]7 represents the complete understanding
of Employee and Employer with respect to the subject matter herein.

20. Notices. Notices or other communications given pursuant to this Agreement
shall be given in accordance with the Plan.

 

7

To be included for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

D-10



--------------------------------------------------------------------------------

21. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of [            ].

22. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.

 

D-11



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, YOU STATE THAT:

(a) YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;

(b) YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING UNDER THE ADEA;

(c) YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;

(d) YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;

(e) YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND

(f) THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS
OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED
OR RELEASED IN THIS AGREEMENT.

 

[ELECTRONIC ARTS INC.]     [EMPLOYEE NAME] By:         Signature:      

Name: [                    ]

Title: General Counsel

      Date:                     

 

By:      

Name: [                    ]

Title: Chief Human Resources Officer

 

D-12



--------------------------------------------------------------------------------

Attachment A to Severance Agreement and Release

This notice contains the information that is required to be provided to you by
the Older Workers Benefit Protection Act.

The following is a listing of the job titles and ages of (a) persons who were
selected for termination and offered enhanced severance benefits for signing the
Severance Agreement and Release, and (b) all individuals in the same job
classification or organizational unit who were not selected:

Table 1 - Positions Selected or Eligible for Severance Package

 

Job Class or Group

   Job Title    Age                                                            
                                   

Table 2 - Positions Not Selected or Ineligible for Severance Package

 

Job Class or Group

   Job Title    Age                                                            
                                   

 

D-13